Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially similar” and “substantially different” in claim 1, 9, 11 and 18 are a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Applicant may overcome the rejection by amending the claims or give explanation how the term “substantially” should interpret in the light of specification to get a clear met and bounder of the claims. 
As per claims 2-8, 10, 12-17 and 19-20 these claims are at least rejected for their dependencies, directly or indirectly, on the rejected claims 1, 9, 11 and 18. They are therefore rejected as set forth above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 2018/0046149) in view of Pal (US 2017/0178311).
Regarding claims 1, 9, 11 and 18, Ahmed discloses predicting performance (TITLE, Predication in building automation) of building equipment, the system comprising: 
one or more sensors (sensors 13A, 13B and 13C…) in communication with the building equipment (building automation 12), the sensors operable to detect characteristics from the building equipment (Fig. 1, 2, the sensor include characteristics, such as, temperature, humidity, fire, smoke, occupancy, air quality, gas);
a computing device (Fig. 1, building analytics system or computer) in communication with the sensors (sensor 13 A, 13B, 13c, … the network used to communicate the operation data (sensor) to  processor 16) and in the same geographic location as the sensors ([0035], [0050], [0060], the sensors 13a, 13b, 13c, … and the computer are in the same location), the computing device comprising one or more memory devices configured to store instructions that ([0059]. [0109], the building processor 16 of the analytics system 17 outputs results of the application of machine learning  to a display 18, network, memory, or other processor. The building processor 16 is a computer, server, panel, workstation, general processor, digital signal processor, application specific integrated circuit, field programmable gate array, analog circuit, digital circuit), when executed on one or more processors (Building Processor 16), 
cause the one or more processors ([0059], Building processor 16) to: 
receive data from the sensors (Fig. 1, [0049], the sensor in the building automation system push data to the processor 16), the data based on the detected characteristics ([0040], [0041], the data from sensors include characteristics, such as, temperature, humidity, fire, smoke, occupancy, air quality, gas); 
generate, based on a machine learning model and the data (Abstract, [0005], [0059]-[0060], [0063], the processor 16 of the building analytics system 17 applies machine learning to the data), a predicted performance of the building equipment when the machine learning model comprises a prior data substantially similar to the data ([0054]-[ 0063],[0072], [0082]-[0085], [0105], machine-learnt predictors  64 of the building analytics system 17 trained to predict  degradation of different parts or predicts  degradation of the overall building automation system 12 regardless of failure of any particular part. The analytics is used by the building analytics system 17 to the predict future event; and the machine learning employed by the building analytics system 17 relates the input operation data (sensor data) for time prior to the times of degraded performance to predict the degraded performance). The predictor 64 then predicts whether and/or when this undesired performance or degradation will occur in the future. The faults in the building automation system 12, if any, may be predicted by the building analytics system 17 so that the faults may be prevented ahead of time).
Ahmed fails to disclose request feedback from an expert if the data is substantially different from the prior data, the feedback related to the predicted performance of the building equipment based on the data.
Pal discloses request feedback from an expert if the data is substantially different from the prior data, the feedback related to the predicted performance of the building equipment based on the data [0083] a feedback HMI in the mobile application may allow simple assessment of machine condition using a predictive  maintenance gauge and mapping a gauge value to a perceived correct value by an experienced maintenance personnel so that a better training file for supervised learning may be updated automatically in the field.  The samples of sound data and image data may be transmitted, over a communications network, to a cloud server. Further, the samples of sound data and image data may be analyzed in combination with an on-spot feedback system through the cloud server. The on-spot feedback system may be communicatively coupled to a machine-learning engine and a Big Data architecture. A result of the analysis may be sent to the mobile application associated with the mobile device).
Ahmed and Pal are analogous art. They relate to maintenance systems, particularly for home automation system.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute machine fault detection based on the sensor data of Pal for the predication in building automation in order to take corrective actions to repair faults ahead of time. The prediction or prognostics are used to prevent downtime and associated costs, such as through scheduling maintenance before the predicted fault occurs, allowing better utilization of resources.
Regarding claims 2, 10 and 19, Pal discloses a cloud service (element 106) in communication with the computing device (abstract, the cloud server 106 communicate with mobile device/HMI 102) and in a different geographic location than the computing device (the cloud server and the machine 102 has in different location), the cloud service comprising an expert review and a model store (abstract, [0016], [0029], the cloud server  run advanced machine-learning software that recognizes the sound and identifies any issues). 
wherein the feedback request is sent to the expert via the expert review, and the machine learning model is updated based on the feedback and included in the model store, and the updated machine learning model can be downloaded to the computing device from the cloud service (Fig. 1, [0079], [0083], The sound data collected may be sent to a cloud server for analysis and storage of data. Once training data collection begins, accuracy of deep learning classification algorithm may be calculated. The calculation may continue until desired accuracy is reached at which time there is a notification that a PM gauge is ready for implementation; and a feedback HMI in the mobile application may allow simple assessment of machine condition using a predictive maintenance gauge and mapping a gauge value to a perceived correct value by an experienced maintenance personnel so that a better training file for supervised learning may be updated automatically in the field).
Regarding claims 3, 12 and 20, Pal discloses the updated machine learning model is pushed from the cloud service to the computing device (Fig. 1, [0015],[0029], transmitting, over a communications network, the at least one sample of sound data and image data through the mobile application to a cloud server; analyzing the at least one sample of sound data and image data in combination with an on spot feedback system through the cloud server, wherein the on spot feedback system is communicatively coupled to a machine-learning engine and a big data architecture; and sending a result of the analysis to the mobile application associated with the mobile device).
Regarding claims 4 and 13, Pal discloses the updated machine learning model comprises a plurality of updated machine learning models, and a user can choose one or more of the plurality of updated machine learning models to download to the computing device ([0015], [0029], continuous use of the mobile application may show a gradual shift of the condition of the machine Users may have the ability to field calibrate results for improving accuracy of detection of the state of failure adaptively over time and A result of the analysis may be sent to the mobile application associated with the mobile device).
Regarding claims 5 and 16, pal disclose the sensors can include one or more of an accelerometer, a magnetometer, a gyroscope, a thermometer, and a microphone ([0004], [0032], industrial acoustic sensors (microphone)may use up to 40 KHz audio bands (in ultrasound) for fault diagnosis. Mobile smartphone may detect up to 20 KHz audible range. The smartphone may use specialized encoders for voice spectrum that tend to squeeze data within a 5 KHz voice range to fault diagnosis that may use the limited audio-spectrum of the smartphone and predicting failure of machines).  
Regarding claims 6 and 17, Ahmed discloses the sensors are wirelessly coupled to the computing device ([0050]-[0052],The operational data 13 (sensors) and/or enterprise data (such as meta data 14 for the enterprise 10) are communicated using wired or wireless. A local area, wide area, Internet, or other computer network may be used to communicate the operational data to the processor 16).  
Regarding claims 7 and 14, Ahmed discloses the sensors record data from the building equipment continuously ([0051], The measurements is repeated, such as measuring over multiple 24-hour windows over a year for a same building automation system. The accessed data provide many examples of good and poor performance for any one or more parts, where data from different times is accessed).  In addition, Pal discloses in par. [0029], [0030], continuous use of the mobile application may show a gradual shift of the condition of the machine. Users may have the ability to field calibrate results for improving accuracy of detection of the state of failure adaptively over time.                                                                                                                                                                                                                                         
Regarding claims 8 and 15, Pal discloses the sensors record data from the building equipment only when the data indicates the building equipment is operating abnormally ([0031], [0037], [0063], [0075], FIG. 3, collected sound and/or image data may be analyzed in combination with the on spot feedback system to detect and diagnose a machine fault; and  on spot machine fault diagnosis (sensor data) through a mobile application including capturing sound and image data associated with a machine through a mobile device 302 and collecting sound and image data onto the mobile application associated with the mobile device). In addition, Ahmed discloses Results of the predicting are presented on a display of the building analytics system. The results include the failure and the part. A machine-learned cerebellar model articulation controller identifies a fault within a building system of the building. A recurrent neural network is applied to time series data for the fault. The application predicts occurrence of the fault within the building system.

Citation Pertinent prior art
4.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fan et al. (US 2019/0187635 A1) discloses Machine learning is used to control environmental systems for a building or other man-made structure. In one approach, environmental data is collected by sensors for an environment within the man-made structure. The environmental data is used as input to a machine learning model that predicts at least one attribute affecting control of the environment within the man-made structure. For example, the machine learning model might predict load on the environmental system, resource consumption by the environmental system, or cost of operating the environmental system. The environmental system for the man-made structure is controlled based on the predicted attribute.

Jeffrey et al. (US 2014/0266755 A1) discloses a monitoring system for a heating, ventilation, and air conditioning (HVAC) system of a building includes a monitoring device installed at the building, a monitoring server located remotely from the building, and a review server. The monitoring device measures an aggregate current supplied to components of the HVAC system and transmits current data based on the measured aggregate current. The monitoring server receives the transmitted current data and, based on the received current data, assesses whether failures have occurred in first and second components of the HVAC components. The monitoring server generates a first advisory in response to determining that the failure has occurred in the first component. The review server provides the first advisory to a technician for review and, in response to the technician verifying that the failure has occurred, transmits a first alert.
Ben-Gal Nguyen (US 2020/0340698 A1) discloses Systems and methods for estimating a replacement status of an air filter in an HVAC system, based on obtaining data correlated with the temperature of air outputted by the HVAC system as a function of time.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119